Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 1 of 23

EXHIBIT A
AFFIDAVIT IN SUPPORT OF FORFEITURE
I, Jennifer W. Joiner, being first duly sworn, state as follows:

l. I make this affidavit to establish probable cause in support of a
Verified Complaint for Forfeiture in Rem for the following real property:
Defendant Real Property located at 1010 W. Garden Street in Pensacola,
Escambia County, Florida, Property Tax ID # 000S009080190052, titled in the
names of John M. Thomas and Shana S. Thomas, more particularly described as:

Lot Nineteen (19) and West half (W1/2) of Lot Twenty (20), in Block
Fifty Two (52), of The Maxent Tract, according to map of said City
copyrighted by Thomas C. Watson in 1906, said property having a

frontage of 45 feet on the North side of Garden Street by a depth of
125 feet, Escambia County, Florida.

2. Based on the sealed complaint dated March 12, 2021, and the facts set
forth in this affidavit, I respectfully submit that the Defendant Real Property is
subject to forfeiture to the United States pursuant to Title 18, United States Code,
Sections 981(a)(1)(A), 981(a)(1)(C), and 981(a)(1)(D) (relating to civil forfeiture),
and 982(a)(2) (relating to criminal forfeiture, as property involved in transactions
or that constitutes proceeds or is derived from proceeds traceable to violations of
Title 18, United States Code, Sections 1343 (Wire Fraud), 1956(a)(1) (Money
Laundering), and 1957 (Money Laundering Involving Financial Transactions

Exceeding $10,000).
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 2 of 23

3. I have been a Special Agent (“SA”) with the FBI since 2005. I am
currently assigned to a squad responsible for conducting investigations which
typically pertain to violations of Title 18 of the United States Code, including, but
not limited to, complex financial fraud, bank fraud, mail fraud and wire fraud
violations and other white-collar crime matters. I have a master’s degree in
taxation and have been a Certified Public Accountant since 2001. In my tenure
with the FBI, I have participated in the execution of search warrants and arrest
warrants and have conducted investigations in the areas of corporate fraud,
financial institution fraud, wire and mail fraud, as well as other white-collar crime
matters. During these and other investigations I have conducted or participated in
physical and electronic surveillance, debriefed informants, and reviewed pertinent
records. Through my training, education, and experience, I have become familiar
generally with the efforts of persons involved in criminal activity to avoid detection
by law enforcement.

4. I am familiar with the facts and circumstances surrounding this
investigation, both from my own investigative activities and from information
obtained from law enforcement officers and others with personal knowledge of the
facts. I have not included all facts known to me concerning this investigation, but
rather only those facts necessary to establish support for forfeiture of the Defendant

Real Property.

No
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 3 of 23

5. On March 12, 2021, I obtained a criminal complaint in the Northern
District of Florida charging JOHN THOMAS (“THOMAS”) with wire fraud in
violation of Title 18 U.S.C. § 1343. See 3:21mj91/EMT.

6. The following is a summary of the facts underlying the complaint. It
alleges that THOMAS operated an insurance business known as THOMAS
INSURANCE LLC, and through this business, THOMAS defrauded customers
through a common type of insurance fraud known as premium diversion.
THOMAS executed this scheme by collecting insurance premiums from customers
and keeping the funds for personal use instead of producing insurance policies.
THOMAS gave the customers fraudulent documents referencing insurance
policies that did not exist.

INVESTIGATION

7. On January 5, 2021, I interviewed the President and Chief Executive
Officer (CEO) (hereinafter referred to as “Executives”) of a family-owned
manufacturing business (hereinafter referred to as “Victim Company #1”) located
in Pensacola, Florida. The Executives advised that Victim Company #1 had been
the victim of an insurance fraud scheme perpetrated by THOMAS, owner and
operator of THOMAS INSURANCE, LLC (hereinafter referred to as THOMAS

INSURANCE).
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 4 of 23

8. According to the Executives, they began using THOMAS
INSURANCE for all their insurance products in or around September 2013. Since
that time, Victim Company #1 has paid approximately $600,000 in insurance
premiums to THOMAS INSURANCE but has recently learned THOMAS did not
purchase many of the insurance policies for Victim Company #1 and instead
produced fraudulent Certificates of Insurance (COAs) that THOMAS provided to
Victim Company #1 via email. Victim Company #1 believed it had purchased
general liability, business automobile, business property, product liability, director
and officer, employment practices liability, and flood insurance products from
THOMAS INSURANCE.

9. In December 2020, the Executives began hearing rumors from friends
that something was going on with THOMAS INSURANCE. Two friends of the
CEO of Victim Company #1 independently told him there had been an issue with
one of THOMAS INSURANCE’s clients, a hotel located in Pensacola Beach,
Florida. The hotel had suffered damage due to a fire, and when the hotel filed an
insurance claim, THOMAS INSURANCE had to write a check for approximately
$900,000 to settle the claim because there was no insurance policy in effect to pay
the claim. Had THOMAS INSURANCE purchased the insurance policy with the
premium paid, the insurance company would have written the check to settle the

claim instead of THOMAS INSURANCE.
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 5 of 23

10. Asa result of this information, the Executives became concerned
about whether Victim Company #1 in fact held the insurance policies that it had
paid premiums for obtaining. The Executives began contacting the insurance
companies directly to verify the policies listed on the COAs THOMAS had
provided.

11. The Executives contacted the insurance company listed on the COA
THOMAS provided for the Directors and Officers insurance policy. The insurance
company representative told the Executives the policy number does not exist. In
fact, the policy number listed by THOMAS was invalid based on the number of
digits it contained. The representative from the insurance company was able to
identify the insured business after the extra digit was removed, and the policy
belonged to a cinema located in Gulf Breeze, Florida. Victim Company #1 paid
approximately $6,600 in premiums for this policy between 2013 and 2020.

12. According to the Executives, when they contacted the insurance
company listed on their COA for Victim Company #1’s business property
insurance, the company advised they were unable to locate any policy in Victim
Company #1’s name. The policy number THOMAS had listed on the COA
appeared to match a quote number from 2013 when THOMAS originally received
the quote for the policy. Between 2015 and 2020, Victim Company #1 paid

THOMAS INSURANCE approximately $269,000 in premiums for this policy.
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 6 of 23

13. Victim Company #1 contacted the insurance company listed on the
THOMAS INSURACE COAs for their general liability and umbrella liability
insurance policies. The representative from the insurance company indicated the
policy number listed also matched the same cinema located in Gulf Breeze,
Florida. Victim Company #1 paid THOMAS INSURANCE approximately
$186,000 for insurance premiums related to these policies between 2014 and 2020.

14. When Victim Company #1 contacted the insurance company listed on
its EPLI COA, the representative from the company stated the policy number
provided by THOMAS was issued to a different company that is unrelated to
Victim Company #1. Between 2014 and 2020, Victim Company #1 paid
THOMAS INSURANCE approximately $28,000 for the EPLI insurance
premiums.

15. Based on the information provided by Victim Company #1, I initiated
an investigation of THOMAS INSURANCE in January 2021. I performed a search
on the website for the Division of Corporations for the State of Florida
(www.sunbiz.org) and located the filing information for THOMAS INSURANCE
LLC. The Articles of Incorporation for the LLC were filed on or about May 28,
2004, and listed THOMAS as the registered agent and managing member. As of
May 2, 2021, THOMAS INSURANCE still displayed as an active entity with a

principal address of 1010 W. Garden Street, Pensacola, Florida.
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 7 of 23

16. In furtherance of the investigation, to date, I have interviewed several
customers of THOMAS INSURANCE to include businesses who purchased
commercial policies, as well as individuals who purchased homeowner’s and flood
insurance policies on their personal residences. The investigation has identified
numerous victims of the fraud who have all described how they paid insurance
premiums to THOMAS INSURANCE, but later learned the documents provided
to them by THOMAS were fraudulent. Some of the businesses and individuals
have suffered additional damages due to unpaid insurance claims because of the
fraud.

17. One of the victims, hereinafter referred to as Victim Company #2, is
a real estate rental company located in Pensacola Beach, Florida. Victim Company
#2 owns a commercial business property, several condominium rental properties
and a bike rental business. I interviewed the owners of Victim Company #2 on
February 12, 2021. Victim Company #2 began using THOMAS INSURANCE for
the property and flood insurance policies on all the victim’s properties in either
2004 or 2005 after Hurricane Ivan. Based on my investigation to date, Victim
Company #2 has paid over $100,000 in premiums to THOMAS INSURANCE
between 2014 and 2020.

18. After Hurricane Sally, which made landfall near Gulf Shores,

Alabama, on September 16, 2020, Victim Company #2 suffered significant damage
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 8 of 23

to two of the properties that were insured by THOMAS INSURANCE. Shortly
after the storm, the owner of Victim Company #2 contacted THOMAS about filing
claims for the damage to the properties. When THOMAS came out to assess the
damage, he told the owner the damage was not significant enough to exceed the
deductibles on the policies.

19. After meeting with THOMAS, the owner of Victim Company #2
began gathering estimates for the damage. The damage to one building, a
condominium, included damage to the exterior walls and to the balconies and rails.
Due to the structural nature of the damage, Victim Company #2 has not been able
to rent the condos to customers since the hurricane. Victim Company #2’s office
building also suffered damage from Hurricane Sally. The building’s roof was
damaged, which resulted in water damage inside the building. In addition, the
exterior balcony on the second floor of the property was damaged, and the owners
had to use caution tape to keep people off the balcony and to prevent people from
walking under the balcony.

20. According to the owner of Victim Company #2, the estimates for the
repairs for the condominium building damaged by the hurricane exceed $850,000.
The owners have not yet been able to get estimates for the damage to Victim
Company #2’s office building. The owners have been sending THOMAS the

estimates via email for the repairs as they are received, and THOMAS indicated
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 9 of 23

he was sending the estimates to the insurance carrier, but the owner never heard
anything about how the claim would be settled.

21. The owners of Victim Company #2 became concerned when
THOMAS grew increasingly unresponsive to the owners’ requests about filing
insurance claims related to the hurricane. In February 2021, the owners of Victim
Company #2 contacted the insurance carriers directly regarding the policies
purchased through THOMAS INSURANCE and were told the policies they
purchased did not exist for the two properties described above. As a result, the
owners have no insurance coverage for the hurricane damage to the properties that
they anticipate will exceed $1 million.

22. OnFebruary 8, 2021, J interviewed another victim hereinafter referred
to as Victim #3 who is an attorney in Pensacola, Florida. Victim #3 owns a
commercial warehouse building in Pensacola as well as the building in which
Victim #3 operates a law office. Victim #3 has used THOMAS INSURANCE for
the commercial property insurance policies for both buildings for approximately
seven years. Based on my investigation to date, Victim #3 has paid over $70,000
in insurance premiums to THOMAS INSURANCE between 2014 and 2020.

23. Asa result of Hurricane Sally, Victim #3 suffered damage to the
victim’s law office building, including roof damage, interior water damage, and

damage to the building’s awnings. Victim #3 contacted THOMAS regarding the
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 10 of 23

damage to the office building, and THOMAS came to the building to “self-adjust”
the damage. THOMAS agreed the building needed a new roof and told the victim
he would initiate the claim. Based on THOMAS?’ instructions, Victim #3 found a
contractor to replace the roof and provided the estimate to THOMAS.

24. By February 2021 when the contractor had begun replacing the roof,
Victim #3 had grown concerned by THOMAS’ lack of responsiveness on the
claim. Victim #3 contacted another insurance agent for advice, and after reviewing
the documents THOMAS had provided to the victim, the agent told the victim the
policy documents did not appear to be legitimate. Victim #3 then contacted the
insurance carriers directly and determined both commercial property policies were
fraudulent. As a result, Victim #3 estimates the damages to the office building of
approximately $150,000 will not be covered.

25. On February 1, 2021, I interviewed a dermatologist surgeon
(hereinafter referred to as Victim #4) who provides services in Pensacola, Florida.
Victim #4 has been using THOMAS INSURANCE for the commercial general
liability and property insurance policies for Victim #4’s surgery practice since
2005.

26. In January 2021, Victim #4 was complaining to a friend about the
difficulty the victim was having when attempting to get in touch with the victim’s

insurance agent. Once the friend heard THOMAS was the victim’s insurance

10
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 11 of 23

agent, the friend encouraged Victim #4 to look closer at the policies purchased
through THOMAS INSURANCE because there were rumors of insurance fraud
related to the business. Victim #4 contacted THOMAS and asked THOMAS to
provide his policy information because THOMAS had failed to provide it when
Victim #4 had previously requested it.

27. When THOMAS did send Victim #4 an evidence of insurance
document via e-mail, the victim sent the information provided by THOMAS to
another insurance agent to verify. The new insurance agent was able to verify the
general liability and property insurance policies Victim #4 had paid for were fake.
In fact, the agent noted the policy document THOMAS provided to Victim #4
referenced a different THOMAS INSURANCE customer in the document. Victim
#4 paid THOMAS INSURANCE over $200,000 for the general liability and
property insurance policies between November 2013 and October 2019.

28. OnJanuary 19, 2021, I interviewed the Chief Financial Officer (CFO)
of Victim Company #5 which is a privately held commercial real estate firm that
acquires properties such as multi-family tenant properties (apartments) and hotel
properties across the United States. Victim Company #5 began using THOMAS
INSURANCE around 2012 for the company’s property and flood insurance
policies for the properties the company owns in the Pensacola area and surrounding

region.

11
Case 3:21-cv-00777-MCR-EMT Document1-1 Filed 05/18/21 Page 12 of 23

29. In May 2020, there was a fire at one of Victim Company #5’s
properties in Mobile, Alabama, and the company filed an insurance claim through
THOMAS. When the claim settlement process began dragging on without a
resolution, Victim Company #5 asked a Dallas, Texas based insurance company,
which handles some of the company’s other insurance policies, to investigate the
policy managed by THOMAS INSURANCE. The Dallas based insurance
company determined the policy purchased through THOMAS INSURANCE was
fraudulent, so they began reviewing all the insurance policies purchased through
THOMAS INSURANCE. Based on their research, they determined the majority,
if not all, of the insurance policies did not exist.

30. Inor around August 25, 2020, Victim Company #5 received a check
directly from THOMAS INSURANCE of approximately $481,000 to settle part of
the fire claim. In or around September 9, 2020, Victim Company #5 received a
second check from THOMAS INSURANCE of approximately $409,000, but this
second check was rejected by the bank. On or about September 22, 2020, Victim
Company #5’s CFO travelled to Pensacola to meet in person with THOMAS. The
CFO confronted THOMAS about what he had learned about the fraudulent
insurance policies and THOMAS admitted to the fraud. THOMAS told the CFO
that Victim Company #5 was the only customer he defrauded. The CFO agreed to

try to settle the matter with THOMAS privately, and THOMAS gave the CFO a

12
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 13 of 23

cashier’s check on that day for approximately $435,000 to cover the outstanding
portion of the claim from the check that had bounced.

31. Victim Company #5 provided the FBI with a spreadsheet detailing the
insurance policies purchased through THOMAS INSURANCE on the various
properties owned by the company. According to this spreadsheet, the insurance
premiums paid to THOMAS INSURANCE by Victim Company #5 between 2012
and 2021 exceeded $3 million.

32. On February 5, 2021, I interviewed THOMAS’ wife, SHANA
THOMAS (hereinafter referred to as SHANA). According to SHANA, in either
September or October 2020, THOMAS moved to a residence located at 2001 High
Street in Park City, Utah which is a vacation home purchased by THOMAS and
SHANA in the summer of 2020. SHANA could not explain what prompted
THOMAS to move to Utah, but she denied any knowledge that THOMAS moved
due to problems with THOMAS INSURANCE.

33. SHANA advised during her interview that beginning on or around
January 28, 2021, she started receiving calls from friends who were customers of
THOMAS INSURANCE. The customers were complaining to SHANA because
they had learned the insurance policies they purchased from THOMAS were
fraudulent. Even though SHANA has a 50% ownership interest in THOMAS

INSURANCE, she denied any knowledge of fraud at the company. According to

13
Case 3:21-cv-00777-MCR-EMT Document1-1 Filed 05/18/21 Page 14 of 23

SHANA, THOMAS handled all the financial records at THOMAS INSURANCE
as well as the financial matters for their family.
Bank Accounts
34. On April 25, 2016, THOMAS opened a ServisFirst Bank checking
account with the last four digits 6367. Both JOHN THOMAS and SHANA
THOMAS are signers on the account, and the account owner name and address
were listed as follows:
Thomas Insurance, LLC
1010 W. Garden St.
Pensacola, FL 32502
35. On May 29, 2013, THOMAS opened a BBVA Compass Bank
Business Choice checking account with the last four digits 6790. Both JOHN
THOMAS and SHANA THOMAS are signers on the account, and the account
owner name and address were listed as follows:
Thomas Insurance, LLC
1010 W Garden St.
Pensacola, FL 32501
36. On January 26, 2010, THOMAS opened a Gulf Coast Community
Bank (GCCB) account with the last four digits 1782. Both JOHN THOMAS and

SHANA THOMAS are signers on the account, and the account owner name and

address were listed as follows:

14
Case 3:21-cv-00777-MCR-EMT Document1-1 Filed 05/18/21 Page 15 of 23

Thomas Insurance
1010 W Garden St.
Pensacola, FL 32502-4623

37. On March 29, 2017, THOMAS opened a Synovus Bank account with
the last four digits 4513. Both JOHN THOMAS and SHANA THOMAS are
signers on the account, and the account owner name and address were listed as
follows:

Thomas Insurance, LLC
1010 W Garden St.
Pensacola, FL 32502
Defendant Real Property

38. Records obtained from the Escambia County Property Appraiser’s
website reveal that on or about April 30, 2008, JOHN and SHANA THOMAS
purchased the Defendant Real Property located at 1010 W. Garden Street in
Pensacola, Florida for approximately $250,000.

39. Records obtained through a public record search of Escambia
County’s Official Records showed this property was purchased through two
mortgages, one for $40,000 with Advance Management, Inc., and another
mortgage for $212,250 with Compass Bank. Official records from Escambia

County also show the mortgage with Advance Management, Inc. was satisfied on

or about April 13, 2012, and the mortgage with Compass Bank was satisfied on or

15
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 16 of 23

about July 22, 2016, after the loan was refinanced through ServisFirst Bank as
described in paragraph 41.

40. Bank records for the entire period of the loans described above are not
available due to the document retention policies of the financial institutions.
However, a review of the available bank records from Compass Bank identified 28
payments of $1,675.49 between January 1, 2014 and May 31, 2016 totaling
$46,913.72. These payments were made from the THOMAS INSURANCE
checking account at Compass Bank ending in 6790 and made payable to the
Compass Bank loan ending in 2345. The same Compass Bank loan ending in 2345
was paid off with a check in the amount of $159,540.21 from a closing attorney on
or about May 31, 2016 when the loan was refinanced.

41. Onor about May 27, 2016, JOHN and SHANA THOMAS signed a
commercial mortgage agreement with ServisFirst Bank in the amount of $160,000
for the property located at 1010 W. Garden Street in Pensacola, Florida.
According to ServisFirst Bank, the balance on this mortgage was approximately
$73,218.93 as of February 2, 2021.

42. Between May 27, 2016 and February 2, 2021, payments on the
commercial mortgage with ServisFirst described above were made from the

following accounts:

16
Case 3:21-cv-00777-MCR-EMT Document1-1 Filed 05/18/21 Page 17 of 23

 

 

 

 

 

Account Number of Total Amount of
Payments Payments
GCCB - 1782 9 $17,763.21
ServisFirst - 6367 5 | $9,868.45
Synovus - 4513 42 $82,894.98
Total 56 $110,526.64

 

 

 

 

 

43. A review of bank records from the ServisFirst Bank account ending
in 6367 in the name of Thomas Insurance identified three checks payable to a local
masonry contractor totaling $92,899 between July and September 2017.
According to the local masonry contractor, during those three months of 2017 he
performed various brick and paver work for THOMAS INSURANCE at the
business office located at 1010 West Garden Street, Pensacola, Florida
including the installation of a paver driveway, a brick skirt on the building, a brick
privacy wall in the rear parking lot, brick steps and brickwork around the business
sign.

44. On or about May 4, 2020, THOMAS signed a Notice of
Commencement form in Escambia County for a local metal roofing company to
perform work at 1010 West Garden Street, Pensacola, Florida. Records from
Synovus Bank show two checks written from the Thomas Insurance account
ending in 4513 made payable to the local metal roofing company. The first check

is dated April 29, 2020, in the amount of $12,400, and the second check is dated

17
Case 3:21-cv-00777-MCR-EMT Document1-1 Filed 05/18/21 Page 18 of 23

May 20, 2020, also in the amount of $12,400. Records from the local metal roofing
company confirm these two payments totaling $24,800 were to install a metal roof
on the building located at 1010 West Garden Street, Pensacola, Florida.

45. I have conducted a preliminary review of the bank records for the
THOMAS INSURANCE LLC checking accounts including the ServisFirst
account ending in 6367, the Compass Bank account ending in 6790, the GCCB
account ending in 1782, and the Synovus account ending in 4513. The bank
records show that checks from customers of THOMAS INSURANCE were
regularly deposited into these bank accounts including deposits for insurance
premiums from all the victims described above.

46. Between January 1, 2014 and May 31, 2016, I have identified deposits
from the five victims described above into the Compass Bank checking account

ending in 6790 as follows:

 

 

 

 

 

 

 

 

Victim Amount
1 $136,449.17
2 $54,378.52
3 $10,966.22
4 $47,086.10
5 $31,577.20
Total $280,457.21

 

 

 

47. Between May 1, 2016, and January 31, 2021, I have identified
deposits from the five victims described above into the other three accounts as

follows:

18
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 19 of 23

 

 

 

 

 

 

 

 

 

Victim GCCB 1782 ServisFirst 6367 Synovus 4513
] $0 $400,468.00 $0
2 $7,428.00 $74,805.86 $50,184.43
3 $0 $61,664.88 $0
4 $0 $138,486.00 $0
5 $6,128.50 $3,356,777.59 $84,541.36
Total $13,556.50 $4,032,202.33 $134,725.79

 

 

 

 

48. Based on the transactions detailed above, at least $153,233.65 of the

funds used to pay the mortgages on the Defendant Real Property originated from

or were funded by the accounts where THOMAS deposited checks from the

victims as shown in the chart below:

 

 

 

 

 

 

 

 

 

 

 

Payments From Compass ServisFirst Victim Deposits Funded by
Loan Loan Victims
Compass - 6790 $46,913.72 $280,457.21 $46,913.72
GCCB - 1782 $17,763.21 $13,556.50 $13,556.50
ServisFirst - 6397 $9,868.45 $4,032,202.33 $9,868.45
| Synovus - 4513 $82,894.98 $134,725.79 $82,894.98
Totals $46,913.72 $110,526.64 $4,460,941 .83 $153,233.65

 

49, An additional $117,699.00 of funds used to maintain or improve the

Defendant Real Property also originated from or were funded by accounts where

THOMAS deposited checks from the victims as shown in the following chart:

19

 
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 20 of 23

 

 

 

 

 

~ Payments From Masonry | Metal Roof Victim Deposits | Funded by
Victims

ServisFirst - 6397 | $92,899.00 $4,032,202.33 $92,899.00

Synovus - 4513 $24,800.00 $134,725.79 $24,800.00

Totals $92,899.00 | $24,800.00 $4, 166,928.12 $117,699.00

 

 

 

 

 

 

 

50. Since the Defendant Real Property was purchased with or improved
with at least $270,932.65 in proceeds from a violation of 18 U.S.C. Section 1343
(wire fraud), the real property is subject to forfeiture as proceeds of the wire fraud
violations, pursuant to Title 18, United States Code, Section 981(a)(1)(D). The
wire transfers detailed above violated Title 18, United States Code, Section 1957(a)
because the payments involved monetary transactions conducted with more than
$10,000 in criminally derived funds and, as such, the entire real property is subject
to forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A),

981(a)(1)(C), and 981(a)(1)(D).

STATUTES

51. Under 18 U.S.C. § 1343, “[w]hoever, having devised or intending to
devise any scheme or artifice to defraud, or for obtaining money or property by
means of false or fraudulent pretenses, representations, or promises, transmits or

causes to be transmitted by means of wire . . . communication in interstate or

20
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 21 of 23

foreign commerce . . . for the purpose of executing such scheme or artifice, shall
be fined under this title or imprisoned not more than twenty years, or both.”

52. Title 18, United States Code, Section 1956 provides that whoever,
knowing that the property involved in a financial transaction represents the
proceeds of some form of unlawful activity, conducts or attempts to conduct such
a financial transaction which in fact involves the proceeds of specified unlawful
activity—and knowing that the transaction is designed in whole or in part to
conceal or disguise the nature, the location, the source, the ownership, or the
control of the proceeds of specified unlawful activity...shall be sentenced to a fine
of not more than $500,000 or twice the value of the property involved in the
transaction, whichever is greater, or imprisonment for not more than 20 years, or
both.

53. Title 18, United States Code, Section 1957 provides that “whoever ...
knowingly engages or attempts to engage in a monetary transaction in criminally
derived property of a value greater than $10,000 and is derived from specified
unlawful activity, shall be punished by fine or imprisonment for not more than ten
years or both.”

54. Title 18, United States Code, Section 981(a)(1)(A) provides that “any
property, real or personal, involved in a transaction in violation of section 1956,

1957 ... or any property traceable to such property is subject to forfeiture.”

21
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 22 of 23

55. Title 18, United States Code, Section 981(a)(1)(C) provides that any
property, real or personal, which constitutes or is derived from proceeds traceable
to a violation of...any offense constituting “specified unlawful activity” (as
defined in section 1956(c)(7) of this title, or a conspiracy to commit such offense,
is subject to forfeiture.

56. Title 18, United States Code, Section 1956(c)(7) establishes that the
term “specified unlawful activity” means — “(A) any act of activity constituting an
offense listed in section 1961(1) of this title...”

57. Title 18, United States Code, Section 1961(1) sets forth numerous
offenses including section 1343 (relating to wire fraud).

58. Title 18, United States Code, Section 981(a)(1)(A) provides for the
civil forfeiture of any property, real or personal, involved in a transaction in
violation of section 1956 and 1957, or traceable to such property. Title 18, United
States Code, Section 981(a)(1)(C) provides that any property, real or personal,
which constitutes or is derived from proceeds traceable to a violation of ... any
offense constituting “specified unlawful activity” (here, Section 1343 relating to
wire fraud) is subject to civil forfeiture. Title 18, United States Code, Section
981(a)(1)(D)(vi), provides that [a]ny property, real or personal, which represents
or is traceable to the gross receipts obtained, directly or indirectly, from a violation

of... section 1343 (relating to wire fraud)” is subject to civil forfeiture.

22
Case 3:21-cv-00777-MCR-EMT Document 1-1 Filed 05/18/21 Page 23 of 23

CONCLUSION
59. Based on the information herein, I respectfully submit that there is
probable cause to believe that the property described in this affidavit constitutes or
is derived, directly or indirectly, from gross proceeds traceable to the commission
of the federal wire fraud offenses alleged in the criminal complaint. Accordingly,
I respectfully request that the Court issue a warrant to seize the property.

Respectfully submitted,

ALAN

  
 

Sp eet Age
Federal Bureau of Investigation

STATE OF FLORIDA
COUNTY OF ESCAMBIA

Subscribed and sworn to before me on this 18" day of May 2021, in
Pensacola, Florida, in that the above affiant attested to and submitted the contents

of the foregoing written affidavit via reliable electronic means.

Mud Mage

NOTARY PUBLIC

My Commission Expires: \a0 bes, ivi, NILSAN. CLARKE

Fe Commission # GG 212885

‘Six PSas! Expires Apil 30, 2022
“WE SEES” Bonded Thru Troy Fain Insurance 800-385-7019

 

 

 

 

 

23
